Citation Nr: 1423746	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-37 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected left ankle strain, status post ligament repair.

2.  Entitlement to service connection for a claimed right ankle disorder.

3.  Entitlement to service connection for claimed hemorrhoids.

4.  Entitlement to service connection for a claimed low back disorder.

5.  Entitlement to service connection for a claimed cervical spine disorder.

6.  Entitlement to service connection for claimed sinusitis and allegoric rhinitis.

7.  Entitlement to service connection for claimed migraines.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to April 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for hemorrhoids, a cervical spine disorder,  sinusitis and allergic rhinitis, and migraines are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected left ankle strain is manifested by a functional loss due to pain that more closely approximates that of marked limitation of motion.

2.  The Veteran is not shown to have a right ankle disability that is due to an event or incident of the his period of active service. 

3.  The Veteran is not shown to have a low back disability that is due to an event or incident of his period of  active service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased disability rating of 20 percent rating, but no more for the service-connected left ankle disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 3.321, 4.71a including Diagnostic Code 5271 (2013).  

2.  The Veteran does not have a right ankle disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).  

3.  The Veteran does not have a low back disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A February 2009 VCAA notice letter informed the Veteran of the evidence necessary to substantiate the claim for an increased rating for a left ankle disability and for service connection for the right ankle and low back disability.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The matter of a higher initial rating for the service-connected left ankle disability arises from a March 2010 Notice of Disagreement with the initial rating assigned. The receipt of the notice of disagreement does not give rise to a further duty to notify.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With regard to the duty to assist, the claims file contains service treatment records, reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  The Veteran was provided VA examinations in April 2009 and February 2014 in order to determine the nature and etiology of the claimed disabilities on appeal and the severity of the left ankle disability.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.


II.  Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis:  Right Ankle Disorder and Low Back Condition

The Veteran reports being diagnosed with and treated for a right ankle disorder and a low back condition during his period of active service.  The service treatment records reflect complaints and treatment referable to these disorders.  A separation examination and report of medical history are not of record.

A December 2007 service treatment record shows that the Veteran complained of having low back pain.  

A December 2008 service treatment record shows that the Veteran complained of recurrent pain and instability in the right ankle since 2005.  The Veteran reported multiple injuries.  Imaging performed later that month revealed a likely chronic strain/ partial tear of the anterior talofibular ligament.  

On VA examination in April 2009, the X-ray studies of the right ankle were noted to be normal with no evidence of arthritis or degenerative changes.  The Veteran had normal dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees with no pain on range of motion testing.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination.  

The Veteran was noted to have a normal gait with no functional limitations on standing and walking.  The examiner found no abnormality of the right ankle on examination. 

The X-ray studies of the low back were noted to be normal with no evidence of arthritis or degenerative changes.  The Veteran had normal range of motion of the thoracolumbar spine with no pain.  The examiner stated that the condition had resolved.

While the Veteran's reports of pain are competent, the Board finds that the April 2009 VA examiner's opinion that the right ankle and low back were normal to be more credible based on the X-ray studies and range of motion testing.

Based on a careful review of the entire record, the Board finds that the claim of service connection for a right ankle disorder and low back condition must be denied.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  

The evidence of record shows that the Veteran did not manifest arthritis of the right ankle and low back to a compensable degree within the first post-service year, as X-ray studies on VA examination showed a normal right ankle and thoracolumbar spine.

In this regard, the Board notes that, without a finding that the Veteran has a current disability, his claims of service connection for a right ankle disability and low back disability cannot be sustained. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, as the benefit-of-the-doubt rule is not for application, the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating Left Ankle

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The service-connected left ankle disability is currently evaluated under Diagnostic Code 5271.

Diagnostic Code 5271 pertains to limited motion of the ankle.  A 10 percent evaluation is assigned where there is moderate limitation of motion, and a maximum 20 percent evaluation is assigned where there is marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

Additionally, Diagnostic Code 5270 provides compensation for ankylosis.  There is no evidence that suggests the left ankle was immobilized during the period on appeal. 

Under Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position it may be assigned a 20 percent evaluation.  

Under Diagnostic Code 5273, marked deformity of the os calcis or Astragalus may be assigned a 20 percent evaluation.  

The Board notes that the terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In evaluating range of motion values for the ankle, the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. 

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

During an April 2009 VA examination, the Veteran stated that he treated his current symptoms with Tylenol.  He complained of having pain, weakness, stiffness, instability, giving away, and lack of endurance.  He denied having flare-ups, episodes of dislocation, subluxation, or inflammatory arthritis.  The Veteran's gait was normal, but he reported using an ankle brace for support and stability.  There was no ankylosis.

The Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  The examiner noted there was objective evidence of pain with active motion of the left ankle and following repetitive motion.  He noted no additional limitations after three repetitions of range of motion.  The examiner noted that the left ankle disability caused instability and stiffness which would impact occupational activities.

During a February 2014 examination, the Veteran reported using an orthotic shoe and brace when lifting weights for work-outs.  The Veteran had 45 degrees of plantar flexion with pain at 40 degrees and 5 degrees of dorsiflexion with pain at 0 degrees.  

The examiner noted additional limitation in range of motion following repetitive-use testing.  The Veteran had functional loss manifested by less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation.  Ankle dorsiflexion was of normal strength.  

The examiner noted that the left ankle joint was stable.  The Veteran had no ankylosis of the ankle.  The examiner noted the Veteran had never had malunion of calcaneus (os calcis) or talus (Astragalus), or had a astragalectomy.

The examiner noted the left ankle impact on the Veteran's ability to work would make repetitive use of ladders, stairs, and squatting difficult, as would walking on uneven terrain.

The Board has considered whether the Veteran is entitled to an initial evaluation in excess of 10 percent at any point during the pendency of the appeal.  On examination in April 2009, he had 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  Then, on examination in February 2014, he had 0 degrees of dorsiflexion and 40 degrees of plantar flexion.

There has been no showing of ankylosis or malunion to warrant a higher ratings under Diagnostic Codes 5270, 5272-5274. 

The Board is cognizant that the Veteran continues to experience pain in his left ankle and has been shown to have some additional functional impairment due to pain to include less movement than normal and pain on motion.  

This is the basis for the increased rating of 20 percent for the service-connected left ankle disability on the basis that the disability picture nearly resembles that marked functional loss.  

In light of the Veteran's complaints of left ankle pain, and objective evidence of pain on motion, the Board finds the left ankle warrants a 20 percent rating for painful motion productive of marked ankle disability, but no higher as there has been no evidence of, ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.


IV.  Extraschedular Considerations

The Board has also considered whether the Veteran's left ankle disability warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined, the Veteran has reported symptoms such as pain,  and limited motion.

Limited motion is expressly considered by Diagnostic Code 5271 and symptoms such as pain are contemplated by the schedular criteria in conjunction with 38 C.F.R. § 4.40, 4.55, 4.59.  In other words, the Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.



ORDER

An increased rating of 20 percent for the service-connected left ankle disability is granted, subject to the regulations governing the payment of monetary awards.

Service connection for a claimed right ankle disorder is denied.

Service connection for a claimed low back disorder is denied.


REMAND

Cervical Spine and Migraines

The Board notes that it is not entirely clear whether the Veteran's complaints of neck pain diagnosed as cervicalgia relate to a current cervical spine disability beyond mere complaints of pain.  It is noted that the April 2009 examiner identified neck stiffness, dizziness and weakness of the cervical spine with migraines. 

With regard to the claimed migraines, the April 2009 VA neurological examination did not include a discussion of the Veteran's history of headaches to include in-service manifestations with a post-traumatic onset.

A remand is required to obtain a clarifying VA medical opinion as to whether the Veteran has a current neck or migraine disability and if so, whether it is related to service.


Chronic Sinusitis and Allergic Rhinitis

An April 2009 VA examination revealed a diagnosis of allergic rhinitis with a history of chronic sinusitis.  The examiner indicated that a computerized tomography (CT) scan should be obtained to confirm the diagnosis; however, this testing was never performed.

Accordingly, on remand, another VA examination with the necessary testing should be ordered to determine whether the Veteran has a current disability due to chronic sinusitis and allergic rhinitis.


Hemorrhoids

In October 2008, the Veteran reported having manifestation due to hemorrhoids.  On examination in April 2009, the examiner noted the condition as resolved.  However, the Veteran reported having anal itching and pain and currently suffering from hemorrhoids.  The examiner failed to discuss the Veteran's reports of current hemorrhoids and to offer any explanation for these symptoms. 

A remand is required to obtain a clarifying VA medical opinion as to whether the Veteran has a current hemorrhoid disability and if so, whether it is related to service.

On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his claimed hemorrhoids, chronic sinusitis and rhinitis, and migraines since service.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain copies of any outstanding VA and non-VA treatment records and associate them with the claims file.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hemorrhoids and sinusitis and rhinitis.  All indicated tests, including CT to the extent necessary to confirm diagnosis, must be accomplished.  

The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following regarding hemorrhoids:

a) Provide any current diagnoses related to hemorrhoids or the rectal area.

b) Is it at least as likely as not (a 50 percent or greater probability) that any current diagnoses related to hemorrhoids, had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's period of active service?  

c) The examiner is specifically directed to consider the November 2005 diagnosis of hemorrhoids.

A complete opinion with rationale should be provided.

The examiner is requested to provide an opinion as to the following regarding sinusitis and rhinitis:

a) Is it at least as likely as not (a 50 percent or greater probability) that any current sinusitis/ rhinitis disability had its clinical onset during the Veteran's active service or otherwise is related to an injury or other event of the Veteran's period of active service?  

b) The examiner is specifically directed to consider the Veteran's December 2008 Medical Evaluation Board noting chronic sinusitis and allergic rhinitis under defects and diseases.

A complete opinion with rationale should be provided.

3.  The AOJ shoulder refer the Veteran's claim folder for an addendum opinion regarding the claimed cervical spine and migraine disabilities.  

The Veteran need not be scheduled for a personal examination unless such examination, to include X-ray studies, is considered necessary by the examiner.  

The claims folder should be made available to the examiner and clinical findings should be reported in detail.  The examiner should address the following:

a) Does the Veteran have a current cervical spine disability?  In that regard, does cervicalgia constitute a disability beyond mere pain as complaints of neck stiffness were found on examination?

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current cervical spine disability had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's period of active service?  

c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current migraine headache disorder had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's period of active service. 

d) The examiner is specifically directed to consider the Veteran's documented in-service complaints of headaches in October 2004, the onset of post traumatic neck pain noted in December 2007, and January 2008 X-ray studies demonstrating mild changes of degenerative disc disease in the neck.

A complete opinion with rationale should be provided.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


